The Honorable Mark Pate State Representative P.O. Box 943 Bald Knob, AR 72010-0943
Dear Representative Pate:
You have presented the following question for my opinion:
  Can the city courts charge a fee for filing a criminal affidavit, or for dismissals of such affidavits?
RESPONSE
It is my opinion that the city courts cannot charge this type of fee.
I recently addressed this question in Opinion No. 2003-042, a copy of which I have enclosed for your review. In that opinion, I concluded that a charge of this nature would be contrary to Act 1256 of 1995 (codified at A.C.A. § 16-10-301 et seq.).
I pointed out in Opinion No. 2003-042 that Act 1256 of 1995 implemented a system of uniform filing fees and court costs. The section of the Act that is most pertinent to your question is codified at A.C.A. §16-10-305(d), which states:
  (d) No municipality or county shall authorize and no police court, city court, municipal court, or circuit court shall assess or collect any other court costs other than those authorized by this act, unless specifically provided by state law.
A.C.A. § 16-10-305(d). The Act made similar statements with regard to the authorized filing fees. See, e.g., A.C.A. §§ 16-10-303; 21-6-403(f).
The fee that you have described is not authorized by any law. Accordingly, I must conclude that city courts cannot charge this type of fee.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:SA/cyh
Enclosure